

115 HR 1626 IH: Student Agriculture Protection Act of 2017
U.S. House of Representatives
2017-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1626IN THE HOUSE OF REPRESENTATIVESMarch 20, 2017Mr. McCaul introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income certain amounts realized on
			 the disposition of property raised or produced by a student farmer, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Student Agriculture Protection Act of 2017. 2.Exclusion of certain gain by student farmers from gross income (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139F the following new section:
				
					139G.Gain from property produced or raised by a student farmer
 (a)In generalIn the case of a student farmer, gross income shall not include so much of the gain from qualified dispositions during the taxable year as does not exceed $5,000.
 (b)DefinitionsFor purposes of this section— (1)Student farmerThe term student farmer means an individual who has not attained age 19 and who is enrolled in—
 (A)a program established by the National FFA Organization, (B)a 4–H Club or other program established by 4–H, or
 (C)any student agriculture program similar in nature to a club or program described in subparagraph (A) or (B) which is under the direction or guidance of an agricultural educator, advisor, or club leader.
								(2)Qualified disposition
 (A)In generalThe term qualified disposition means a sale or exchange of qualified property by or on behalf of a student farmer (determined as of the date of the sale or exchange) which occurs—
 (i)during an activity of a type described in paragraph (2)(B) or (3)(B) of section 513(d), or (ii)under the supervision of a program described in subparagraph (A), (B), or (C) of paragraph (1).
 (B)Qualified propertyFor purposes of subparagraph (A), the term qualified property means personal property, including livestock, crops, and agricultural mechanics or shop projects, produced or raised—
 (i)by the student farmer by or on behalf of whom the sale or exchange is made, and (ii)under the supervision of a program described in subparagraph (A), (B), or (C) of paragraph (1)..
 (b)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139F the following new item:
				
					
						Sec. 139G. Gain from property produced or raised by a student farmer..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			